Citation Nr: 0705167	
Decision Date: 02/22/07    Archive Date: 02/27/07

DOCKET NO.  03-20 553	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Whether the veteran meets the basic eligibility 
requirements for nonservice-connected pension benefits.

2.  Entitlement to service connection for a low back 
disorder.

3.  Entitlement to service connection for chronic residuals 
of a left knee strain.

4.  Entitlement to service connection for migraine headaches 
with blackouts.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Rose, Counsel 


INTRODUCTION

The veteran had active service from March 11, 1986 to April 
25, 1986, totaling one month and fifteen days of service.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2002 rating determination of 
the North Little Rock, Arkansas, Department of Veterans 
Affairs (VA) Regional Office (RO).  The veteran failed to 
appear at a Board hearing at the RO in May 2005.  

The Board remanded this appeal in October 2005 and again in 
June 2006 in order to reschedule the veteran for a Board 
hearing at the RO.  However, the veteran failed to appear to 
the hearings scheduled for him in April 2006 and in November 
2006.  

The issues of entitlement to service connection for a low 
back disorder, left knee disability, and migraine headaches 
with blackouts are addressed in the REMAND portion of the 
decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDING OF FACT

The veteran did not serve in the active military, naval, or 
air service for 90 days or more, or during a period of war.


CONCLUSION OF LAW

The veteran does not meet the threshold eligibility 
requirements for the receipt nonservice-connected pension 
benefits.  38 U.S.C.A. §§ 101, 1521 (West 2002); 38 C.F.R. §§ 
3.1, 3.2, 3.3, 3.6, 3.203, 3.314 (2006).

REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), 
and the pertinent implementing regulation, codified at 38 
C.F.R. § 3.159 (2006), provides that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  They also require VA 
to notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  In 
addition, VA must also request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.

In the present case, the veteran was provided with the notice 
required by the VCAA in a February 2005 letter.  This letter 
informed the veteran to send any pertinent evidence in his 
possession, informed him of the evidence required to 
substantiate the claim, the information required from him to 
enable VA to obtain evidence on his behalf, the assistance 
that VA would provide to obtain evidence on his behalf, and 
that he should submit such evidence or provide VA with the 
information necessary for VA to obtain such evidence on his 
behalf.  Therefore, the Board finds that he was provided with 
the notice required by the VCAA.

All available evidence pertaining to the veteran's claims 
have been obtained.  The claims folder contains service 
medical and service personnel records, the veteran's DD214, 
private medical records, and statements from the veteran in 
support of his claim.  The Board finds that VA has satisfied 
its duty to notify and to assist.  All obtainable evidence 
identified by the veteran relative to his claim has been 
obtained and associated with the claims folder, and neither 
he nor his representative has identified any other pertinent 
evidence, not already of record, which would need to be 
obtained for a fair disposition of this appeal.  The Board is 
also unaware of any such evidence.  In a Report of Contact 
with the veteran in March 2005, it was reported that the 
veteran did not have any additional evidence for immediate 
consideration.  No additional evidence was submitted by the 
veteran after  March 2005.  Therefore, the Board is satisfied 
that VA has complied with its duty to assist the veteran in 
the development of the facts pertinent to his claim.

The record also reflects that the originating agency 
readjudicated the veteran's claims being decided herein 
following the provision of the required notice and the 
completion of all indicated development of the record.  There 
is no indication in the record or reason to believe that the 
ultimate decision of the originating agency on the merits of 
the claim would have been different had complete VCAA notice 
been provided at an earlier time.

Eligibility for Nonservice-connected Pension Benefits

Veterans are entitled to VA nonservice-connected pension 
benefits if they are permanently and totally disabled from a 
nonservice-connected disability which is not the result of 
willful misconduct, provided that they have the requisite 
service.  38 U.S.C.A. § 1521(a); 38 C.F.R. §§ 3.3, 3.314(b) 
(2006).  A veteran meets the necessary service requirements 
if he served in active military, naval, or air service under 
one of the following conditions: 1) for 90 days or more 
during a period of war; 2) during a period of war and was 
discharged or released from service for a service-connected 
disability; 3) for a period of 90 consecutive days or more 
and such period began or ended during a period of war; or 4) 
for an aggregate of 90 days or more in two or more separate 
periods of service during more than one period of war.  38 
U.S.C.A. § 1521(j); 38 C.F.R. § 3.3(a).

VA's determination of whether a claimant's service meets 
these threshold requirements is usually dependent upon 
service department records verifying the  claimant's service.  
38 C.F.R. § 3.203; Duro v. Derwinski, 2 Vet. App. 530 (1992).

In this case, the veteran's service does not meet the 
threshold criteria for basic eligibility for nonservice-
connected pension benefits.  38 U.S.C.A. § 1521(j); 38 C.F.R. 
§ 3.3.  He did not serve in active military, naval, or air 
service for 90 days or more during a period of war.  Service 
personnel records, including DD 214, indicate that the 
veteran served on active duty from March 11, 1986 through 
April 25, 1986.  This was not a period of war.  See C.F.R. § 
3.2.  The record also does not reflect that he was discharged 
or released from service for a service-connected disability, 
nor does the record indicate that he should have received 
such a discharge.  The veteran was given an entry level 
separation due to unsatisfactory performance.  No disability 
was noted as a basis for the entry level separation.  The 
veteran is not shown to have served on active duty for a 
period of 90 consecutive days or more which began or ended 
during a period of war.  He did not serve on active duty 
during more than one period of war for an aggregate 90 days 
or more.  38 U.S.C.A. § 1521(j); 38 C.F.R. § 3.3.  There is 
no indication that the service information is incorrect and 
the veteran has not otherwise objecting to the dates of his 
active military service.   

Where the service department records fail to show threshold 
eligibility, the claim lacks legal merit or legal 
entitlement, and must be denied as a matter of law. Sabonis 
v. Brown, 6 Vet. App. 426, 430 (1994).  Because the veteran's 
service does not meet the criteria described, he does not 
meet the basic eligibility requirements for nonservice- 
connected pension, and the claim must be denied based upon a 
lack of entitlement under the law.


ORDER

Basic eligibility for the receipt of nonservice-connected 
pension benefits is denied.


REMAND

Service medical records reveal that the veteran was seen for 
complaints of blackouts, dizziness and congestion resulting 
in an assessment of upper respiratory illness with possible 
strep.  He was seen for complaints of lower back pain and 
left knee strain resulting from an injury in service dated 
April 11, 1986.  In his notice of disagreement received in 
May 2002, the veteran indicated that doctors for social 
security have all stated that he is totally disabled due to 
his upper and lower back disabilities.  It appears from this 
statement that the veteran has applied for social security 
benefits, possibly social security disability benefits.  An 
attempt to obtain records from the Social Security 
Administration (hereinafter SSA) is not noted in the claims 
file.  The RO must obtain SSA records before adjudication on 
the merits.  See Tetro v. Gober, 14 Vet. App. 110 (2000); 
Baker v. West, 11 Vet. App. 163 (1998); Hayes v. Brown, 9 
Vet. App. 67 (1996); Murincsak v. Derwinski, 2 Vet. App. 363 
(1992).

Accordingly, the case is REMANDED for the following action:

1.	The RO should contact the Social 
Security 
Administration and request copies of 
any administrative decision, if 
rendered, pertaining to the veteran and 
any records considered in a claim for 
disability benefits, if filed by him.  
Only the evidence not already of record 
is to be associated with the claims 
file.

2.  The veteran should be afforded a VA 
examination to determine the nature and 
etiology of any low back, left knee or 
migraine disability.  The claims folder 
should be reviewed by the examiner prior 
to the examination.  All tests and 
studies, including x-ray studies deemed 
helpful by the examiner should be 
conducted in conjunction with the 
examination.  

For each disability found, the examiner 
is to indicate whether there is a 50 
percent probability or greater that it 
had its onset in service.  The examiner 
should reconcile the opinion with the 
April 1986 service medical records 
discussed above.   

3.  Upon completion of the above 
requested development, the RO should 
readjudicate the veteran's service 
connection claims, taking into account 
any newly obtained evidence.  All 
applicable laws and regulations should 
be considered.  If any benefit sought 
on appeal remains denied, the veteran 
and his representative should be 
provided with a supplemental statement 
of the case and given the opportunity 
to respond thereto.

Thereafter, the case should be returned to the Board, if in 
order. The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



______________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


